 Case 6:20-cr-60001-SOH Document 10                 Filed 02/03/20 Page 1 of 7 PageID #: 14




                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION

UNITED STATES OF AMERICA                                                                 PLAINTIFF

v.                                      CASE NO: 6:20-CR-60001-001

IAN RHODES                                                                              DEFENDANT

                     PRETRIAL SCHEDULING ORDER

I.        TRIAL SETTING

          This case is set for trial March 31, 2020 at 9:00 A.M. in Hot Springs, Arkansas before

Chief United States District Judge Susan O. Hickey.

II.       PRETRIAL DISCOVERY AND INSPECTION

          A.     Requests for Discovery: As the obligation for reciprocal discovery pursuant to

Rule 16 of the Federal Rules of Criminal Procedure arises only after a request for discovery has

been made by the Defendant, the discovery obligations of the Government as set forth in this order

will take effect only upon the Defendant requesting discovery either by making a request on the

record at arraignment, which will be reflected in the Court's minutes, or by filing a Notice of

Request for Discovery within five (5) days 1 of the date of arraignment.
                                               0F




          B.     Government’s Disclosures: Within ten (10) days of the Defendant's request for

discovery, the Government shall disclose and provide copies to the Defendant’s attorney of the

specific materials requested under Rule 16. If the Defendant requests all Rule 16 disclosures, the

Government shall disclose and provide copies to the Defendant's attorney of the following

materials as directed herein:




1All   deadlines in this order are calculated as calendar days and not business days.
Case 6:20-cr-60001-SOH Document 10             Filed 02/03/20 Page 2 of 7 PageID #: 15




    (1)   the substance of any relevant oral statement made by the Defendant,
          before or after arrest, in response to interrogation by a person the
          Defendant knew was a Government agent if the Government intends
          to use the statement at trial, see FED. R. CRIM. P. 16(a)(1)(A);

    (2)   any relevant written or recorded statement by the Defendant if: the
          statement is within the Government's possession, custody, or
          control; and the attorney for the Government knows--or through due
          diligence could know-- that the statement exists; the portion of any
          written record containing the substance of any relevant oral
          statement made before or after arrest if the Defendant made the
          statement in response to interrogation by a person the Defendant
          knew was a Government agent; and the Defendant's recorded
          testimony before a grand jury relating to the charged offense, see
          FED. R. CRIM. P. 16(a)(1)(B) ;

    (3)   the statement of any organizational Defendant in accordance with
          FED. R. CRIM. P. 16(a)(1)(C).

    (4)   a copy of the Defendant's prior criminal record that is within the
          Government's possession, custody, or control if the attorney for the
          Government knows--or through due diligence could know--that the
          record exists, see FED. R. CRIM. P. 16(a)(1)(D) ;

    (5)   books, papers, documents, data, photographs, tangible objects,
          buildings or places, or copies or portions of any of these items, if the
          item is within the Government's possession, custody, or control and:
          the item is material to preparing the defense; the Government
          intends to use the item in its case-in-chief at trial; or the item was
          obtained from or belongs to the Defendant, see FED. R. CRIM. P.
          16(a)(1)(E);

    (6)   the results or reports of any physical or mental examination and of
          any scientific test or experiment if: the item is within the
          Government's possession, custody, or control; the attorney for the
          Government knows--or through due diligence could know--that the
          item exists; and the item is material to preparing the defense or the
          Government intends to use the item in its case-in-chief at trial, see
          FED. R. CRIM. P. 16(a)(1)(F)

    (7)   a written summary of any testimony that the Government intends to
          use under Rules 702, 703, or 705 of the Federal Rules of Evidence
          during its case-in-chief at trial. If the Government requests
          discovery under subdivision (b)(1)(C)(ii) and the Defendant
          complies, the Government must, at the Defendant's request, give to
 Case 6:20-cr-60001-SOH Document 10                  Filed 02/03/20 Page 3 of 7 PageID #: 16




               the Defendant a written summary of testimony that the Government
               intends to use under Rules 702, 703, or 705 of the Federal Rules of
               Evidence as evidence at trial on the issue of the Defendant's mental
               condition. The summary provided under this subparagraph must
               describe the witness's opinions, the bases and reasons for those
               opinions, and the witness's qualifications; see FED. R. CRIM. P.
               16(a)(1)(G)

        (8)    evidence of the Defendant’s other crimes, wrongs, or acts which --
               although inadmissible to prove the Defendant’s bad character -- the
               Government believes to be admissible for other purposes, such as
               proof of motive, opportunity, intent, preparation, plan, knowledge,
               identity or absence of mistake or accident, concerning the instant
               charge, see FED. R. EVID. 404 (b);

        (9)    Brady material: any evidence which might tend to exculpate
               Defendant, mitigate punishment, or impeach testimony which may
               be determinative of Defendant’s guilt or innocence should be
               disclosed as soon as reasonably possible. see Brady v. Maryland,
               373 U.S. 83 (1963);

The mandatory disclosures noted above shall be made within 15 days of date of this order, unless

a different disclosure time is agreed on by the parties.

        The following material should be disclosed as noted below. The Court encourages the

early disclosure of the following material in order to avoid any unnecessary delay in the trial of

this case.

        (10)   Jencks Act material: statements of witnesses the Government
               intends to call at trial, by not later than immediately after the witness
               has testified on direct examination. See 18 U.S.C. § 3500; United
               States v. Green, 151 F.3d 1111, 1115 (8th Cir. 1998);

        (11)   evidence of plea agreements or other promises made by the
               Government to a witness, see Giglio v. United States, 405 U.S. 150
               (1972), by not later than immediately prior to the testimony of the
               witness to whom such material relates.
 Case 6:20-cr-60001-SOH Document 10                 Filed 02/03/20 Page 4 of 7 PageID #: 17




       Defense counsel is instructed not to disseminate any documents to anyone other than

counsel’s employees, without first obtaining the agreement of the Government or seeking

permission from the Court.

       C.      Decision not to Disclose: The Government may decline to make any one or more

of the disclosures set forth in paragraph “A,” if in the judgment of the Government, it would not

be in the interests of justice to make such disclosure. In that event the Government shall make

such declination in writing, directed to Defendant’s counsel, and shall specify the types of

disclosures that are declined. If the Defendant seeks to challenge the declination, Defendant shall

proceed pursuant to paragraph “E” below.

       D. Defendant’s Disclosures: If the Defendant requests the Rule 16 disclosures set out

above, upon the Government’s compliance with the provisions of Rule 16 and on the

Government’s request, 2 the Defendant shall provide copies of the following:
                       1F




       (1)     books, papers, documents, data, photographs, tangible objects,
               buildings or places, or copies or portions of any of these items if:
               the item is within the Defendant's possession, custody, or control;
               and the Defendant intends to use the item in the Defendant's case-
               in-chief at trial, see FED. R. CRIM. P. 16 (b)(1)(A);

       (2)     the results or reports of any physical or mental examination and of
               any scientific test or experiment if: the item is within the
               Defendant's possession, custody, or control; and the Defendant
               intends to use the item in the Defendant's case-in-chief at trial, or
               intends to call the witness who prepared the report and the report
               relates to the witness's testimony, see FED. R. CRIM. P. 16 (b)(1)(B);

       (3)     a written summary of any testimony that the Defendant intends to
               use under Rules 702, 703, or 705 of the Federal Rules of Evidence
               as evidence at trial, if: the Defendant requests disclosure under
               subdivision (a)(1)(G) and the Government complies; or the

2Written notice of Government’s request for discovery and the Defendant’s response should be filed
with the Court (CM/ECF Criminal Discovery Documents events “Notice of Discovery Request” and
“Notice of Response to Discovery Request”).
 Case 6:20-cr-60001-SOH Document 10                 Filed 02/03/20 Page 5 of 7 PageID #: 18




               Defendant has given notice under Rule 12.2(b) of an intent to
               present expert testimony on the Defendant's mental condition, see
               FED. R. CRIM. P. 16 (b)(1)(C); and

       (4)     any statements, as defined by Rule 26.2(f) of the Federal Rules of
               Criminal Procedure, of witnesses called by the Defendant (not
               required until after the witness has testified on direct examination),
               see FED. R. CRIM. P. 26.2(a).

       An extension of the Defendant's disclosure deadline will only be granted for good

cause shown.

       E. Information not Subject to Disclosure:

       (1) Except as provided in FED. R. CRIM. P. 16 (a)(1), the Government is not obligated to

disclose reports, memoranda, or other internal government documents made by an attorney for the

government or other government agent in connection with investigating or prosecuting the case.

Nor does this rule authorize the discovery or inspection of statements made by prospective

government witnesses except as provided in 18 U.S.C. § 3500. See FED. R. CRIM. P. 16 (a)(2).

       (2) Except for scientific or medical reports, the Defendant is not obligated to disclose (A)

reports, memoranda, or other documents made by the defendant, or the defendant's attorney or

agent, during the case's investigation or defense; or (B) a statement made to the defendant, or the

defendant's attorney or agent, by: (i) the defendant; (ii) a government or defense witness; or (iii)

a prospective government or defense witness. See FED. R. CRIM. P. 16 (b)(2).

       (3) The Government is directed to maintain the “field notes” of any Government agent

made during the investigation of this case. These notes are not discoverable except on separate

Order of the Court.

       F.      Motions to Compel : In the event either party seeks discovery or inspection of

material the other party has elected not to disclose, the requesting party may file a motion to compel
 Case 6:20-cr-60001-SOH Document 10                    Filed 02/03/20 Page 6 of 7 PageID #: 19




disclosure. Such motion shall be filed within ten (10) days after the receipt of the declination to

disclose by the opposing party. Any motion to compel disclosure shall contain:

         (1)    the statement that the prescribed conference was held;

         (2)    the date of said conference;

         (3)    the statement that agreement could not be reached concerning the discovery or

         inspection that is the subject of the motion.

         The failure to file a timely motion to compel may result in the waiver of any objection

to the declination to disclose.

         G.     Continuing Duty to Disclose: Any party’s duty of disclosure and discovery set

forth in this order is a continuing one. See FED. R. CRIM. P. 16 (c).

III.     OTHER DEFENSES, OBJECTIONS AND REQUESTS

         Pursuant to FED. R. CRIM. P. 12(c), the Court requires that any defense, objection or request

capable of determination without trial of the general issue 3 shall be raised by written motion filed
                                                                2F




not later than fifteen (15) days prior to the trial date set by the Court. The Government shall

respond within seven (7) days after being served with any such motion. These time limits shall

not apply in the event the Government has not provided discovery to the Defendant.

IV.      JURY INSTRUCTIONS

         In all jury cases, copies of proposed instructions shall be submitted to the Court at

sohinfo@arwd.uscourts.gov,with copies to other counsel, no later than fourteen (14) days prior


3Those  matters include those listed in FED. R. CRIM. P. 12(b), viz, (1) defects in the institution of the
prosecution (2) defects in the indictment (3) suppression of evidence, and (4) severance under FED. R.
CRIM. P. 14. Also included, without limitation, are (5) selective or vindictive prosecution (6) outrageous
Governmental misconduct (7) misjoinder (8) pre-indictment delay (9) speedy trial (10) prejudicial
publicity (11) lack of personal jurisdiction (12) Posse Comitatus Act [18 U.S.C. 1385] (13) recantation as a
defense to perjury (14) limitations (15) double jeopardy (16) multiple sentencing and (17) immunity.
 Case 6:20-cr-60001-SOH Document 10                 Filed 02/03/20 Page 7 of 7 PageID #: 20




to the scheduled trial date. Citations of authority for any instruction requested shall be made either

on the instruction or by separate statement.

V.     GUILTY PLEA PROCEDURE

       In the event of a decision to enter a plea of guilty, the Court shall be advised by notifying

Robin Gray at 870-862-1303. However, a case will not be removed from the trial docket until a

date and time has been set for the defendant to enter a plea of guilty.

       ENTERED this February 3, 2020.



                                                /s/ Barry A. Bryant
                                               BARRY A. BRYANT
                                               U.S. MAGISTRATE JUDGE
